Citation Nr: 0309611	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  00-12 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation for the veteran 
because of the need for regular aid and attendance of another 
person or by reason of being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The veteran had active military service from April 1943 to 
June 1945.  His appeal comes before the Board of Veterans' 
Appeals (Board) from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  In December 2002, the Board requested 
additional development regarding the claim.  

The veteran, through his custodian, the appellant, appears to 
raise the issue of entitlement to an earlier effective date 
for the assignment of a 100 percent rating for his service-
connected psychotic depressive reaction.  This claim is not 
inextricably intertwined with the current claim and has not 
been developed for appellate consideration by the RO.  
Therefore, this matter is referred to the RO.  


FINDINGS OF FACT

1.  The veteran is service connected for psychotic depressive 
reaction, which is rated 100 percent disabling.  

2.  The veteran's service-connected disability prevents him 
from performing daily needs without regular personal 
assistance from others and renders him unable to protect 
himself from the hazards or dangers incident to his daily 
environment.  


CONCLUSION OF LAW

Special monthly compensation based on the need for regular 
aid and attendance of another person is warranted.  38 
U.S.C.A. §§ 1114(l) & (s), 5107 (West 2002); 38 C.F.R. § 
3.352(a) (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case, the Board finds that no undue 
prejudice to the appellant is evident by a disposition by the 
Board herein, as the grant of his claim of special monthly 
compensation based on the need for the regular aid and 
attendance of another is a complete grant of the benefits 
sought on appeal.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997); see also Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997) (where appealed claim for service connection is 
granted, further appellate-level review is terminated as the 
Board does not retain appellate jurisdiction over additional 
elements of claim: original disability rating and effective 
date).

The appellant asserts that the veteran's service-connected 
psychotic depressive reaction requires the regular aid and 
attendance of another person.  A May 1995 Board decision 
awarded a 100 percent rating for the disorder, and a June 
1995 rating decision assigned an effective date of November 
9, 1990, for the rating.  

The pertinent evidence presented in this claim includes the 
following medical evidence: a July 1999 VA outpatient record 
that indicated the veteran had dementia and never helped with 
his activities of daily living; a report of a July 1999 VA 
aid and attendance examination that determined the veteran 
was unable to effectively participate in activities of daily 
living due to his mental status associated with Alzheimer's 
Disease and required the daily personal health care services 
of a skilled provider; a May 2000 statement from a VA social 
worker who indicated that the veteran was disoriented and 
unable to conduct his own affairs; and several medical 
treatises submitted in support of the contention that the 
veteran's dementia was related to his service-connected 
psychiatric disability.  

In April 2003, the veteran underwent VA examination to 
determine whether his organic brain syndrome, characterized 
as Alzheimer's disease and multi-infarct dementia, was 
etiologically related to his service-connected psychotic 
depressive reaction.  Neurological evaluation noted that it 
was clear that the veteran was severely demented, and that 
physician stated that he concurred with the findings in the 
several treatises in the claims file that a past psychiatric 
history, particularly of major mental disorder, appeared to 
be a risk factor for the development of late-life dementia.  
Psychiatric evaluation involved review of the claims file by 
a psychiatrist and interviews with the veteran and the 
appellant.  The psychiatrist opined that it was as likely as 
not that the veteran's dementia was linked to his service-
connected psychotic depressive reaction, in that after 1986, 
when he felt he could no longer handle work as a bridge 
tender, he had the gradual onset of memory problems, which 
became more acute between 1995 and 1997 and led up to his 
current, severe dementia.  

Special monthly compensation is payable if a veteran, as a 
result of service-connected disability, is in need of regular 
aid and attendance under 38 U.S.C.A. § 1114(l).  The basic 
criteria for determining the need for regular aid and 
attendance, pursuant to the provisions of 38 C.F.R. § 
3.352(a), are as follows: inability of the claimant to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need or adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of the claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
or her daily environment.  "Bedridden" will be a proper basis 
for the determination.  For these purposes, bedridden is 
defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that the claimant has voluntarily taken to bed or 
that a physician has prescribed rest in bed for the greater 
or lesser part of the day to promote convalescence or cure 
will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions, which the veteran is unable to perform, 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establishes 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  See 
Turco v. Brown, 9 Vet. App. 222 (1996).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

After reviewing the findings from the VA outpatient records, 
along with the April 2003 VA psychiatric examination, the 
Board concludes that there is an approximate balance of the 
positive and negative evidence as to whether the veteran's 
service-connected psychotic depressive reaction renders him 
so helpless as to be unable to perform various personal 
functions without the assistance of someone else, or to 
protect himself from hazards or dangers incident to his daily 
environment.  There is competent medical evidence that the 
veteran is so helpless as to need the aid and attendance of 
another and of a nexus between the veteran's psychotic 
depressive reaction and his dementia that prevents him from 
performing the activities of daily living.  Therefore, 
because benefit of the doubt is extended to a veteran when 
the evidence is in equipoise, the Board finds that the 
veteran is entitled to special monthly compensation based on 
the need for regular aid and attendance of another person.  

Consideration as to whether the veteran is housebound and 
entitled to special monthly compensation under 38 U.S.C.A. 
§ 1114(s) is not necessary in this case because that benefit 
is a lesser and included benefit under 38 U.S.C.A. § 1114(l).  


ORDER

Special monthly compensation for the veteran, based on the 
need for regular aid and attendance of another person, is 
granted, subject to the laws and regulations governing the 
award of VA monetary benefits.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

